DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the track of claim 8, the actuator of claim 9 and the interlock of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bareham (US 2019/0143668) and further in view of Oguchi (WO 2020202919).
With regard to claim 1, Bareham discloses a printing machine (10) [Para. 0025] comprising: 
a housing (11),
a first internal volume (17) [Para. 0026] within the housing, containing printing equipment for printing a print medium onto a workpiece, the printing equipment including a print head, a receptacle for a printing screen (S) and a support for a workpiece,
a second internal volume (18) [Para. 0026] within the housing, and 
a shuttle (23) [Para. 0028] adapted to retain a container of print medium (25) [Para. 0028], the shuttle being movable between the first internal volume and the second internal volume [Para. 0028; Fig. 3], 
wherein the housing comprises a carriage (13) [door; Para. 0025], the carriage comprising a side wall [Fig. 2] which, when the carriage is located at the closed position, is located at a side of the second internal volume distal to the first internal volume to prevent external access to the second internal volume [Fig. 2] 
Bareham does not disclose the carriage movable between a closed position and an open position and which, when the carriage is located at the open position, lies intermediate the first internal volume and the second internal volume to provide at least partial isolation therebetween.
However, Oguchi teaches a carriage (90) movable between a closed position [Fig. 1] and an open position [Fig. 2] and comprising a side wall which, when the carriage is located at the open position, lies intermediate the first internal volume and the second internal volume to provide at least partial isolation therebetween [Fig. 2].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the carriage of Bareham as a sliding member, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
With regard to claim 2, Bareham’s modified printing machine discloses all the limitations of claim 1, and Oguchi also discloses wherein the side wall defines part of the external surface of the printing machine in the open position [Fig. 2] and Bareham discloses wherein the side wall defines part of the external surface of the printing machine in the closed positions. [Fig. 1]
With regard to claim 3, Bareham’s modified printing machine discloses all the limitations of claim 1, and Bareham also discloses wherein the carriage further comprises a front wall orthogonal to the side wall and a top wall orthogonal to both the side wall and the front wall, which define part of the external surface of the printing machine in both the open and closed positions [Fig. 2].

    PNG
    media_image1.png
    416
    546
    media_image1.png
    Greyscale

With regard to claim 4, Bareham’s modified printing machine discloses all the limitations of claim 1, wherein the housing comprises a pivotably mounted hood (42) [Para. 0025; Fig. 7], and pivotably movable between a closed configuration in which the hood at least partially blocks access to the first internal volume from the exterior of the printing machine, and an open configuration in which the first internal volume is accessible from the 30 exterior of the printing machine [hood is connected to a hinge to open outwardly; Para. 0003; 0036].
With regard to claim 5, Bareham’s modified printing machine discloses all the limitations of claim 4, and Bareham also discloses wherein the hood comprises the carriage [carriage communicates between the two subvolumes (17) and (18) traveling through partition (16) which includes an aperture (21); Para. 0027] . 
With regard to claim 6, Bareham’s modified printing machine discloses all the limitations of claim 1, and Bareham also discloses wherein the shuttle includes a wall section (28) [Para. 0030], arranged such that when the shuttle is in the second internal volume, the wall section provides at least partial isolation between the first internal volume and the second internal volume [Para. 0030].
With regard to claim 7, Bareham’s modified printing machine discloses all the limitations of claim 6, but the first embodiment does not disclose wherein, when the shuttle is located in the second internal volume and the carriage is in the open position, the wall section and side wall align to provide at least partial isolation between the first internal volume and the second internal volume.
However, in the second embodiment, Bareham teaches the shuttle including a wall section (48) wherein when the shuttle is located in the second internal volume and the carriage is in the open position, the wall section and side wall align to provide at least partial isolation between the first internal volume and the second internal volume. [Para. 0037]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the first embodiment of Bareham with the wall section and side wall aligned as taught in the second embodiment so the operator may safely access the paste medium container, without interrupting the printing process. [Para. 0037]
With regard to claim 8, Bareham’s modified printing machine discloses all the limitations of claim 1, and Oguchi also discloses wherein the housing comprises a track (94) [cam groove; Figs. 5(A) and 5(B)] which supports the carriage and guides its movement between the open and closed positions.
With regard to claim 9, Bareham’s modified printing machine discloses all the limitations of claim 1, but does not disclose comprising an actuator operable to move the carriage between the open and closed positions.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the carriage of Bareham modified to be operable with an actuator, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
With regard to claim 10, Bareham’s modified printing machine discloses all the limitations of claim 1, and Bareham also discloses comprising an interlock (not shown) to prevent movement of the carriage from the closed position to the open position if the shuttle is located within the first internal volume [Para. 0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853